Citation Nr: 0811475	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  03-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating 
for alopecia.

2.  Entitlement to an initial increased rating in excess of 
10 percent for spondylosis of the cervical spine.

3.  Entitlement to an initial increased rating in excess of 
10 percent for arthritis of the metatarsal joint of the 
little toe of the left foot.

4.  Entitlement to an initial increased (compensable) rating 
for removal of uterine fibroids.

5.  Entitlement to an initial increased (compensable) rating 
for removal of left ovarian cyst.

6.  Entitlement to an initial increased (compensable) rating 
for a corn and callosities, left little toe.

7.  Entitlement to service connection for chronic bronchitis.

8.  Entitlement to service connection for 
hypercholesterolemia.

9.  Entitlement to service connection for residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's last VA examination for her service connected 
and claimed disabilities was in June 2002.  The VA examiner 
noted that he did not have access to the veteran's claims 
folder.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. 

In his November 2007 brief to the Board, the veteran's 
representative argued that the veteran should be afforded a 
new VA examination as she was given insufficient notice 
regarding a VA examination scheduled in February 2007 for 
which she failed to report.

The record suggests that the veteran may have received no 
advanced notice of the examination as the claims file does 
not contain any letters from the RO notifying the veteran of 
her February 2007 examination.

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim for increased compensation, the claim will be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a), (b) 
(2007). 

In this instance, the Board finds that good cause for the 
veteran's failure to report for her February 2007 VA 
examination has been shown.  Therefore, the veteran should be 
rescheduled for a VA examination for her claimed conditions.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination of the skin to determine the 
nature and extent of her skin disability.  
All necessary tests should be performed.  
The examiner should state the percentage 
of the scalp affected by alopecia.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in conjunction with the 
examination. 

2.  The veteran should be scheduled for 
VA examination to evaluate her back 
disability.  The claims folder should be 
made available to the examiner for 
review.  

The examiner should also report the 
ranges of cervical spine forward flexion, 
extension, lateral rotation, and lateral 
bending in degrees.

The examiner should determine whether the 
back disability is manifested by pain, 
weakened movement, excess fatigability, 
incoordination, pain or flare- ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any pain, weakened movement, excess 
fatigability, incoordination, or flare 
ups. 

The examiner should note any associated 
neurologic impairment.  If there is 
neurologic impairment, the examiner 
should identify the nerves involved, and 
the severity of any neuritis neuralgia or 
nerve paralysis.

3.  The veteran should be scheduled for a 
VA examination to determine the severity 
of her service-connected arthritis of the 
metatarsal joint of the little toe of the 
left foot.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms of the service- 
connected arthritis of the metatarsal 
joint of the little toe of the left foot 
should be reported in detail.

Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
veteran's arthritis of the metatarsal 
joint of the little toe of the left foot 
and provide a diagnosis of any pathology 
found.  

The examiner should also be asked to 
evaluate any functional loss due to pain 
or weakness, and to document all 
objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms. 

4.  The veteran should be afforded a VA 
gynecological examination by an examiner 
with appropriate expertise, to determine 
the current nature and severity of her 
service-connected uterine fibroids and 
removal of left ovarian cyst 
disabilities.  The examination should 
include whether symptoms such as pelvic 
pain or heavy or irregular bleeding are 
present, whether controlled or not 
controlled by treatment, whether bowel or 
bladder lesions are present and whether 
the symptoms require continuous 
treatment.  The claims folder, including 
a copy of this remand, must be made 
available to and reviewed by the 
examiner, and the examiner should note 
such review in the examination report.  
Any indicated studies must be performed.

5.  The veteran should be scheduled for a 
VA examination to determine the exact 
extent of all of her current bilateral 
dermatological problems involving all 
areas of his feet, specifically a corn 
and callosities, left little toe, to 
include all necessary testing.  
Measurements and concise descriptions of 
overall and specific involvement should 
be provided.  Colored unretouched photos 
of both feet, tops and bottoms, should be 
taken and included in the file.  The 
examiner should identify and quantify the 
frequency, duration, and outbreaks of 
skin disease exacerbation.  Clarification 
should be undertaken as to the nature of 
current medications, topical or 
otherwise; and to include whether 
steroidal preparations have been used, to 
what extent and with what success.

6.  The veteran should be afforded a VA 
examination in order to determine whether 
she has bronchitis related to service.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  After completion 
of the examination and review of the 
record, the examiner should answer the 
following questions: 1) does the veteran 
have current bronchitis?  2) If the 
veteran is found to have current 
bronchitis, is it at least as likely as 
not (50 percent or greater probability) 
that the current bronchitis had its onset 
in service or is the result of a disease 
or injury in active service?

7.  The veteran should be afforded a VA 
examination in order to determine whether 
she has hypercholesterolemia related to 
service.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  After 
completion of the examination and review 
of the record, the examiner should answer 
the following questions:

1) Does the veteran have current 
hypercholesterolemia?  
2) If the veteran is found to have 
current hypercholesterolemia, is it 
at least as likely as not (50 
percent or greater probability) that 
the current hypercholesterolemia had 
its onset in service or is the 
result of a disease or injury in 
active service?

8.  The veteran should be afforded a VA 
examination in order to determine whether 
she has a current left leg condition 
related to service.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  After completion of the 
examination and review of the record, the 
examiner should answer the following 
questions: 

1) Does the veteran have current 
left leg disability? 
 2) If the veteran is found to have 
a current left leg disability, is it 
at least as likely as not (50 
percent or greater probability) that 
the current left leg disability had 
its onset in service or is the 
result of a disease or injury in 
active service?

9.  The RO must notify the veteran that 
it is her responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claim. The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable. 













	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



